Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/29/2021 have been fully considered but they are not persuasive. Regarding claims 1, 13, and 15, Applicant argues (pg.13 of the Remarks) that Richmond fails to teach “the processing circuitry is configured to determine that the predetermined condition is satisfied and reduce a tracking speed for the dimming from the first tracking speed of the first dimming mode down to the second tracking speed of the second dimming mode in response to determining either a brightness obtained as a result of setting the first dimming mode matches a brightness of a brightness environment of the observation target, or an absolute value of a difference between the brightness obtained as the result of setting the first dimming mode and the brightness of the brightness environment of the observation target is equal to or less than a threshold value.” Examiner respectfully disagrees. The term tracking speed is not defined in the claims and under the broadest reasonable interpretation can be interpreted as an exposure time. Richmond teaches (¶0016, Figs. 4 and 5B-5C) camera exposure time changed from a first exposure time (i.e., first tracking speed) to a second exposure time (i.e., second tracking speed); (¶0021, ¶0025, ¶0044) exposure time is decreased, based on the average brightness and target brightness; (¶0064) auto-exposure module that controls the brightness of scenes, and provides automatic illuminator dimming when the surgical scenario does not require 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US 20140046131, hereinafter Morita) in view of Mizoguchi Masakazu et al. (JP 2009273577, hereinafter Mizoguchi, as provided in IDS) and Richmond et al. (US 20170095297, hereinafter Richmond.)
Regarding claim 1, “A medical dimming control apparatus comprising: processing circuitry configured to control a dimming in relation to an imaging of 
As to “wherein the dimming mode at least includes a first dimming mode that controls the … and a second dimming mode that controls the dimming…” Morita teaches (Fig. 32, ¶0280, claim 19) a first photometric mode and a second photometric mode/front field of view and side field of view.
As to “the processing circuitry is configured to set the first dimming mode tra a change in an imaging-related behavior in the imaging device, and set the second dimming mode in a case of determining that a predetermined condition is satisfied while executing the control in accordance with the first dimming mode” Morita teaches (Fig. 37, ¶0280-¶0281) determination section 443  determines brightness measured values corresponds to the front field of view to be the attention area when the brightness measured value Ydf of the front field of view (vs. the first dimming mode) is larger than a given threshold value and sets an area that corresponds to the side field of view (vs the second  dimming mode) to be the attention area when the  Yds of the side field of view is larger than the given threshold value. The determination section 443 sets an area that corresponds to the front field of view or an area that corresponds to the side field of view, whichever is brighter, to be the attention area when the brightness 
Morita alone does not teach “at a first tracking speed”, “a second tracking speed that is slower than the first tracking speed.” However, Mizoguchi teaches (¶0023) an observation condition detection means comprises a circuit which detects (i.e., processing circuity) On and OFF of the grip switch; (Fig. 5a, and ¶0024) a lighting control switching means is with the lighting control time t1 when the grip switch 11 is turned ON (i.e. a first dimming mode, and the lighting control time t2 when the grip switch 12 is turned OFF (i.e. a second dimming mode), and the circuit configuration is carried out, for example so that it may be set to t1 <t2. It is considered as processing time until dimming completes the lighting control time t1 and t2 from light measurement here. The lighting control time t1 and t2 is good also as processing time to the processing time to a light measurement start - a modulated light start or a modulated light start - the end of modulated light. In this case, processing time (t1) of brightness tracking in the first dimming mode take less than processing time (t2) of brightness tracking in the second dimming 
Morita and Mizoguchi do not teach “and the processing circuitry is configured to determine that the predetermined condition is satisfied and reduce a tracking speed for the dimming from the first tracking speed of the first dimming mode down to the second tracking speed of the second dimming mode in response to determining either a brightness obtained as a result of setting the first dimming mode matches a brightness of a brightness environment of the observation target, or an absolute value of a difference between the brightness obtained as the result of setting the first dimming mode and the brightness of the brightness environment of the observation target is equal to or less than a threshold value.” However, Richmond teaches (¶0016, Figs. 4 and 5B-5C) camera exposure time changed from a first exposure time (i.e., first tracking speed) to a second exposure time (i.e., second tracking speed); (¶0021, ¶0025, ¶0044) exposure time is decreased, based on the average brightness and target brightness; (¶0064) auto-exposure module that controls the brightness of scenes, and provides automatic illuminator dimming when the surgical scenario does not 

Regarding claim 2, “The medical dimming control apparatus according to claim 1, wherein the processing circuitry is configured to execute any or all of controlling an exposure time of the imaging device, controlling a gain of an image signal expressing a medical captured image captured by the imaging device, and controlling a light source that irradiates the observation target with illuminating light as the control of the dimming.” Morita teaches (¶0013 and ¶0177) The dimming control section may perform the dimming control process by controlling the intensity of light emitted from the light source section 100 where a first irradiation section (illumination lens 314), and a second irradiation section (illumination lens 315) (see FIG. 3).

Regarding claim 5, “The medical dimming control apparatus according to claim 1, wherein the second dimming mode is a dimming mode in which the control of the dimming when a change in a brightness of the observation target occurs starts later than in the first dimming mode.” Mizoguchi teaches (¶0024) a lighting control switching means is controlled to perform light measurement on which the lighting control time t2 as lighting control of the object image during OFF and by a control means when the grip switch 11 is longer than the lighting control time t1 was spent -dimming at any time (Step S13).

Regarding claim 6, “The medical dimming control apparatus according to claim 1, wherein the second dimming mode is a dimming mode in which a change in a brightness of the observation target per a unit time is smaller than in the first dimming mode.” Mizoguchi teaches (¶0024) i.e. a lighting control switching means is with the lighting control time t1 when the grip switch 11 is turned ON, and the lighting control time t2 when the grip switch 12 is turned OFF, and the circuit configuration is carried out, for example so that it may be set to t1 <t2.

Regarding claim 7, “The medical dimming control apparatus according to claim 6, wherein the second dimming mode is a dimming mode that does not change the brightness of the observation target.” Morita teaches (¶0271-¶0272) Since it is considered that an area to which the end of the scope has been 

Regarding claim 8, “The medical dimming control apparatus according to claim 1, wherein the processing circuitry is configured to start the control according to the first dimming mode when a change in the imaging-related behavior in the imaging device is detected, and execute the control according to the first dimming mode until the predetermined condition is determined to be satisfied.” Morita teaches (Fig. 37, ¶0281-¶0282) determination section 443  determines brightness measured values corresponds to the front field of view to be the attention area when the brightness measured value Ydf of the front field of view (vs. the first dimming mode) is larger than a given threshold value and sets an area that corresponds to the side field of view (vs the second  dimming mode) to be the attention area when the  Yds of the side field of view is larger than the given threshold value. The determination section 443 sets an area that corresponds to the front field of view or an area that corresponds to the side field 

Regarding claim 9, “The medical dimming control apparatus according to claim 1, wherein the processing circuitry is configured to activate or deactivate a function of setting the second dimming mode on a basis of a predetermined operation.” Mizoguchi teaches (¶0024) a lighting control switching means is with the lighting control time t1 when the grip switch 11 is turned ON (activate)  and the lighting control time t2 when the grip switch 12 is turned OFF (deactivate) It is considered as processing time until dimming completes the lighting control time t1 and t2 from light measurement here. The lighting control time t1 and t2 is good also as processing time to the processing time to a light measurement start - a modulated light start or a modulated light start - the end of modulated light.

Regarding claim 11, “The medical dimming control apparatus according to claim 1, further comprising: an arm including multiple links joined to each other by one or multiple joint sections; and the imaging device supported by the arm.” Mizoguchi teaches (Fig. 1 item 3, Fig. 3 element 3, and ¶0019) arm with joints 9a-9f.

claim 12, “The medical dimming control apparatus according to claim 1, further comprising: the imaging device that is inserted into an inside of a body of a patient and images the inside of the body as the observation target.” Morita teaches (abstract) device is an endoscope; (¶0003) endoscopes provide light to tissue inside a body cavity and allow users to perform diagnosis and procedures using an image obtained by capturing reflected light from the tissue.

		Regarding claim 13, its rejection is similar to claim 1.

Regarding claim 14, “The medical dimming control apparatus according to claim 1, wherein the processing circuitry is configured to automatically set the second dimming mode without requiring any operation in a case of determining that the dimming by the control according to the first dimming mode ends.” Morita teaches (¶0252) information about the aperture area (aperture information in a broad sense) of the light source aperture 102 through the control section 420, and determines that the end of the insertion section 300 is positioned close to the attention area when the aperture area is equal to or smaller than a given threshold value, this information is transmitted to the information acquisition section as state information; (¶0262-¶0263) the dimming control section controls the aperture area based on the brightness of the attention area set by the attention area setting section, which is based on a threshold value.

Regarding claim 15, its rejection is similar to claim 1.

Regarding claim 16, “The medical dimming control apparatus according to claim 1, wherein the tracking speed indicates brightness trackability, which is evaluated according to time taken until a brightness obtained as a result of controlling the dimming becomes the brightness of the brightness environment of the observation target.” Richmond teaches (¶0020-¶0021 and ¶0024) the second control loop is configured to automatically adjust the output optical power and to adjust the camera exposure time for a subsequently captured frame. The second control loop is configured to adjust the output optical power and the camera exposure time based on a value of the camera exposure time.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Morita, Mizoguchi, and Richmond in view of Negishi (US 20070010714.)
Regarding claim 10, Morita, Mizoguchi, and Richmond do not teach “The medical dimming control apparatus according to claim 1, wherein the processing circuitry is configured to cause a notification about the set dimming mode to be issued.” However, Negishi teaches (Fig. 8, step 21, pp0061, 0063) a notification about the set dimming mode to be issued. Therefore, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Morita, Mizoguchi, and Richmond teaching with the set dimming mode of Negishi for the benefit of providing an endoscope light source unit which can avoid a shift of the aperture for adjusting the amount of illumination light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada (US 20040189822) - (¶0012, ¶0042, ¶0069) a main control part for collectively controlling a first exposure condition calculating operation of calculating proper exposure conditions in imaging by the imaging element including the effective exposure time and ISO sensitivity without preliminary light emission from the strobo part, a second exposure condition calculating operation of the exposure condition by compensating at least the ISO sensitivity among the exposure conditions calculated in the first exposure condition calculating operation by dimmer or light control operation with the preliminary light emission of the strobo part, and an operation of causing exposure in the imaging element as a regular imaging operation under the exposure condition calculated and determined in the second exposure condition calculating operation; (¶0014, ¶0016) exposure condition to be applied to the regular imaging operation with compensation of the ISO sensitivity calculated in the first exposure condition calculating operation with execution of the second exposure condition calculating operation by calculating, as the effective exposure time, a first exposure time (i.e., tracking speed) with provision of a condition that this exposure time is within a predetermined threshold value, and a second exposure time without providing said condition, and calculating the necessary extent of control of the ISO sensitivity corresponding to the difference between the first and second exposure times
Schaefer (US 20180160051) – (¶0074) a second exposure level for more dimly-lit portions of the static region of the scene.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK J JOHNSON whose telephone number is (571)272-9629.  The examiner can normally be reached on 9:00AM-3:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian T. Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Frank Johnson/Examiner, Art Unit 2425          
/Brian T Pendleton/           Supervisory Patent Examiner, Art Unit 2425